Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-187

                                     SEPTEMBER TERM, 2012

 In re E.C., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 231-12-07 Rdjv

                                                            Trial Judge: Nancy S. Corsones

                          In the above-entitled cause, the Clerk will enter:

      Mother appeals termination of her rights to E.C., born in September 1996. On appeal,
mother argues that the court failed to construct a permanency arrangement for E.C. and
improperly “doomed” E.C. to long-term foster care. We affirm.

        E.C., born in 1996, is the eldest of mother’s five children. All five children were placed
in the custody of the Department for Children and Families (DCF) in December 2007 and
ultimately declared children in need of care or supervision (CHINS) based on mother’s failure to
protect them from domestic violence. The children’s father subjected mother to serious physical
abuse. In 2007, mother left father and began a relationship with another man who also
physically and verbally abused her and the children. Initially, all five children were placed in
foster care together. After a report that E.C. had sexually abused some of the younger children,
she was placed in a separate foster home in January 2008, where she has remained. Due to the
trauma E.C. experienced she has been diagnosed with post-traumatic stress disorder and an
adjustment disorder, and has exhibited sexually reactive behaviors.

        In March 2009, DCF filed to terminate parental rights. After a six-day hearing, the court
terminated father’s rights but denied termination as to mother, concluding that the State had not
proven that mother’s progress had stagnated or that termination was in the children’s best
interests. Following that decision, DCF set specific requirements for mother, including
understanding her children’s needs, accepting responsibility for the trauma the children endured,
working with a mental health counselor, avoiding violent relationships and completing anger
management. In November 2010, E.C. observed mother with her former boyfriend, who had
been physically abusive to mother and some of the children, and with whom mother was not
supposed to associate. After that, E.C. “gave up hope that her mother would do what was
necessary to get her back,” and refused to have contact with mother. With the support of E.C.’s
therapist, DCF suspended visits with mother.
        In June 2011, DCF filed a new motion to terminate mother’s parental rights. A forensic
family evaluation was performed in advance of a hearing. The doctor who performed the
evaluation found that E.C. is emotionally fragile and at risk for self harm. The court found
credible the doctor’s determination that the most important factor for E.C. is “her ability to trust
and rely on the consistency of her foster mother.” The court found that this attachment is critical
for E.C. and a disruption could put E.C. at greater risk for self harm or unhealthy conduct, such
as drinking or drug use.

        A contested hearing was held December 2011. While the case was under consideration,
DCF moved to reopen the case as to E.C. because some issues had arisen regarding E.C.’s
behavior.1 The court granted the motion and held an additional hearing in March 2012. At that
hearing, it was revealed that E.C. had run away from her foster home. She was quickly located.
She was going through an emotional crisis. She was treated in a hospital and treatment program,
and then returned to her foster mother. Since then, she has improved in her school performance
and in communicating more openly with her foster mother.

        In May 2012, the court granted the petition, concluding that termination was in E.C.’s
best interests. The court concluded that there was a change of circumstances based on mother’s
lack of progress. In evaluating E.C.’s best interests, the court found that mother would not be
able to resume parenting within a reasonable period of time. E.C. had not visited with mother
since November 2010, and remained adamantly opposed to contact with mother. The court
emphasized that E.C. needs permanency and noted E.C.’s foster mother wants to adopt E.C. if
E.C. is willing.

         On appeal, mother does not challenge the court’s findings or conclusions regarding
mother’s lack of progress or E.C.’s best interests. Mother argues instead that the court’s decision
is error because the court did not explicitly provide for a permanent arrangement for E.C. and has
effectively doomed E.C. to the limbo of long-term foster care. Mother contends that termination
will not result in a permanent situation for E.C. because while E.C.’s foster mother wants to
adopt E.C., E.C. has not always been consistent in her opinion of a proposed adoption.

       There is no support for mother’s argument that the lack of a permanency plan bars
termination of mother’s parental rights. While we recognize that a permanent, stable placement
is generally in a child’s best interests, and that long-term foster care is not the ideal outcome,
when considering the best interests of the child, the family court is not required to find that
adoption will follow termination. See In re E.B., 158 Vt. 8, 15 (1992). This is because
“termination of residual parental rights does not depend on the existence of an alternative
placement.” Id.

        Guided by the statutory best-interest factors, the court reflected on E.C.’s present
situation in evaluating E.C.’s best interests, including E.C.’s relationship to her foster mother and
adjustment to her home, school, and community. See 33 V.S.A. § 5114(a)(1), (2). In this regard,

       1
         The court granted the request as to the four younger children in January 2012. Mother
appealed that decision, and this Court affirmed. In re K.C., No. 2012-042 (Vt. Jul. 11, 2012) (3-
Justice mem.).


                                                 2
the court recognized that E.C.’s attachment to her foster mother was critical, and that E.C.’s
foster mother was committed to adopting E.C. if that was possible. Whether an adoption actually
occurs, however, was not a factor for the court to consider at termination.

       Affirmed.

                                              BY THE COURT:


                                              _______________________________________
                                              Marilyn S. Skoglund, Associate Justice

                                              _______________________________________
                                              Brian L. Burgess, Associate Justice

                                              _______________________________________
                                              Beth Robinson, Associate Justice




                                              3